  Case 18-12461         Doc 53     Filed 05/03/19 Entered 05/03/19 09:08:17              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-12461
         AKIVA S CARSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/27/2018.

         2) The plan was confirmed on 08/23/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/28/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-12461       Doc 53       Filed 05/03/19 Entered 05/03/19 09:08:17                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $9,302.00
       Less amount refunded to debtor                         $1,030.00

NET RECEIPTS:                                                                                    $8,272.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,885.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $333.22
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,218.22

Attorney fees paid and disclosed by debtor:                 $115.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                  Unsecured           0.00           NA              NA            0.00       0.00
ACCESS CREDIT UNION             Unsecured           0.00           NA              NA            0.00       0.00
ADVANCE AMERICA/CASH ADVANC     Unsecured         600.00        578.50          578.50           0.00       0.00
AVANT CREDIT                    Unsecured           0.00           NA              NA            0.00       0.00
AVANT CREDIT                    Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE        Secured       15,400.00     21,575.00        21,575.00      2,714.36     948.08
CAPITAL ONE AUTO FINANCE        Unsecured      7,133.00         643.42          643.42           0.00       0.00
CAPITAL ONE AUTO FINANCE        Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured         489.00           NA              NA            0.00       0.00
CREDIT FIRST                    Unsecured         689.00        689.10          689.10           0.00       0.00
CREDIT ONE BANK                 Unsecured           0.00           NA              NA            0.00       0.00
EARTHMOVER CU                   Unsecured      2,465.00       2,465.12        2,465.12           0.00       0.00
FLAGSHIP CREDIT ACCEPTANCE      Unsecured           0.00           NA              NA            0.00       0.00
FNAC/CARMAX AUTO FINANCE        Unsecured           0.00           NA              NA            0.00       0.00
GENESIS BC/CELTIC BANK          Unsecured         423.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE          Unsecured           0.00           NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT      Priority            0.00           NA              NA            0.00       0.00
JARED GALLERIA/GENESIS          Unsecured      2,281.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured           0.00           NA              NA            0.00       0.00
MIDLAND FUNDING                 Unsecured      3,477.00       3,477.44        3,477.44           0.00       0.00
PAYPAL CREDIT                   Unsecured      2,500.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured            NA         489.68          489.68           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         509.00        509.37          509.37           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      4,778.00       4,882.71        4,882.71           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      1,513.00       1,513.29        1,513.29           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         744.00        744.00          744.00           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured      3,379.00       3,496.47        3,496.47           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         783.00        758.55          758.55           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         882.00        882.16          882.16           0.00       0.00
RISE CREDIT                     Unsecured           0.00           NA              NA            0.00       0.00
SYNCHRONY BANK                  Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-12461      Doc 53      Filed 05/03/19 Entered 05/03/19 09:08:17                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
SYNCHRONY BANK                Unsecured            NA            NA           NA             0.00         0.00
SYNCHRONY BANK                Unsecured           0.00           NA           NA             0.00         0.00
TD BANK USA                   Unsecured      1,220.00       1,272.81     1,272.81            0.00         0.00
THE BANK OF NEW YORK MELLON   Secured      130,000.00    146,210.91    147,753.45            0.00         0.00
THE BANK OF NEW YORK MELLON   Unsecured     10,000.00            NA           NA             0.00         0.00
THE BANK OF NEW YORK MELLON   Secured              NA       1,542.54     1,542.54         391.34          0.00
US DEPT OF ED FEDLOAN         Unsecured      3,000.00       3,053.48     3,053.48            0.00         0.00
US DEPT OF EDUCATION          Unsecured    174,874.00    179,601.95    179,601.95            0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $147,753.45               $0.00                   $0.00
      Mortgage Arrearage                              $1,542.54             $391.34                   $0.00
      Debt Secured by Vehicle                        $21,575.00           $2,714.36                 $948.08
      All Other Secured                                   $0.00               $0.00                   $0.00
TOTAL SECURED:                                      $170,870.99           $3,105.70                 $948.08

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00                $0.00
       Domestic Support Ongoing                            $0.00                 $0.00                $0.00
       All Other Priority                                  $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $205,058.05                  $0.00                $0.00


Disbursements:

       Expenses of Administration                           $4,218.22
       Disbursements to Creditors                           $4,053.78

TOTAL DISBURSEMENTS :                                                                        $8,272.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-12461         Doc 53      Filed 05/03/19 Entered 05/03/19 09:08:17                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
